

117 HR 2932 IH: Veterans Cannabis Analysis, Research, and Effectiveness Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2932IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mrs. Miller-Meeks (for herself and Ms. Mace) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct and support research on the efficacy and safety of medicinal cannabis, and for other purposes.1.Short titleThis Act may be cited as the Veterans Cannabis Analysis, Research, and Effectiveness Act or the Veterans CARE Act .2.Conduct of research into effects of cannabis on health outcomes of certain veterans(a)ResearchIn carrying out the responsibilities of the Secretary of Veterans Affairs under section 7303 of title 38, United States Code, the Secretary shall conduct and support research relating to the efficacy and safety of forms of cannabis described in subsection (c) on the health outcomes of covered veterans diagnosed with chronic pain, post-traumatic stress disorder, and other conditions the Secretary determines appropriate. The Secretary shall ensure that such research is conducted in accordance with applicable regulations relating to the oversight of research, including such regulations prescribed by the Office of Research and Development of the Department of Veterans Affairs, the Department of Health and Human Services (including through the National Institute on Drug Abuse), the Food and Drug Administration, the Drug Enforcement Administration, and the National Institutes of Health.(b)Data preservationResearch conducted pursuant to subsection (a) shall include a mechanism to ensure the preservation of all data, including all data sets, collected or used for purposes of the research required by subsection (a) in a manner that will facilitate further research.(c)Forms of cannabis To be researchedThe forms of cannabis described in this subsection are—(1)varying forms of cannabis, including—(A)full plants and extracts;(B)at least three different strains of cannabis with significant variants in phenotypic traits and various ratios of tetrahydrocannabinol and cannabidiol in chemical composition; and(C)other chemical analogs of tetrahydrocannabinol; and(2)varying methods of cannabis delivery, including topical application, combustible and non-combustible inhalation, and ingestion.(d)ImplementationIn conducting and supporting research under subsection (a), the Secretary shall—(1)before conducting and supporting such research, develop a plan to implement this section and submit such plan to the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and(2)issue any requests for proposals the Secretary determines appropriate for such implementation.(e)ReportsDuring the five-year period beginning on the date of the enactment of this Act, the Secretary shall submit periodically, but not less frequently than annually, to the Committees on Veterans’ Affairs of the House of Representatives and the Senate reports on the implementation of this section.(f)Covered veteran definedIn this section, the term covered veteran means a veteran who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code.